Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Amir Bahrami on May 12, 2021.
The application has been amended as follows:
Claims 11, and 16  have been amended and claims 18 and 19 have been cancelled.
In particular,
Claim 11 has been amended as follows:
     11. (Currently Amended)  A radio communication apparatus configured to communicate with multiple terminal apparatuses, the radio communication apparatus comprising:
a transmission unit configured to:
transmit a first frame to obtain a Transmission opportunity (TXOP),
transmit a Trigger frame providing an instruction of transmission of a second frame to be transmitted to the radio communication apparatus, to at least one of the multiple terminal apparatuses in the TXOP, and
transmit a third frame addressed to at least one of the multiple terminal apparatuses in the TXOP, wherein:
a value indicating a TXOP that is written in the second frame and that is obtained by the third frame is different from a value indicating a Remaining Duration of a Transmission opportunity obtained by the first frame at a time of transmission of the second frame,
a value indicating a TXOP that is written in the third frame and is obtained by the third frame is of the TXOP that the first frame obtained at start of the communication of the third frame, [[and]]
the transmission unit is further configured to transmit the third frame without performing Carrier sense, in a case that of the TXOP that the first frame obtained at start of communication of the third frame, and
the transmission unit is further configured to transmit a frame indicating abandonment of the TXOP in a case that the value indicating the TXOP that is written in the third frame and that the third frame is to obtain is greater than a remaining duration of the TXOP that is written in the first frame at completion of transmission of the second frame; and
a reception unit configured to perform Carrier sense within a duration of the TXOP that the first frame is to obtain, in a case that the value indicating the TXOP that is written in the third frame and that the third frame is to obtain is greater than a remaining duration of the TXOP that the first frame is to obtain at completion of transmission of the second frame.

Claim 16 has been amended as follows:
     16. 	(Currently Amended)  The radio communication apparatus according to claim 11 [[14]], further comprising a wherein the reception unit is further configured to determine, in a case of not receiving the second frame for a prescribed duration from the transmission of the first frame from the transmission unit, that the obtaining of the TXOP has failed.


Claim 18 canceled.

Claim 19 canceled.


Response to Arguments
Regarding 35 U.S.C. 103(a) applicant’s arguments, see page 5 section A - page 9, filed April 29, 2021, with respect to claims 11 and 14-17 have been fully considered and are persuasive. The 35 U.S.C. 103(a) rejections of claims 11, and 14-17 have been withdrawn, in view of above Examiners amendment.

Allowable Subject Matter
Claim(s) 11 and 14-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 11, and 14-17  are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claim 1 … transmit a third frame addressed to at least one of the multiple terminal apparatuses in the TXOP, wherein: a value indicating a TXOP that is written in the second frame and that is obtained by the third frame is different from a value indicating a Remaining Duration of a Transmission opportunity obtained by the first frame at a time of transmission of the second frame, a value indicating a TXOP that is written in the third frame and is obtained by the third frame is different from the value indicating the Remaining Duration of the TXOP that the first frame obtained at start of the communication of the third frame,  the transmission unit  is further configured to transmit the third frame without performing Carrier sense, in a case that the value indicating the TXOP that is written in the third frame is smaller than the value indicating the Remaining Duration of the TXOP that the first frame obtained at start of communication of the third frame, and the transmission unit is further configured to transmit a frame indicating abandonment of the TXOP in a case that the value indicating the TXOP that is written in the third frame and that the third frame is to obtain is greater than a remaining duration of the TXOP that is written in the first frame at completion of transmission of the second frame; and a reception unit configured to perform Carrier sense within a duration of the TXOP that the first frame is to obtain, in a case that the value indicating the TXOP that is written in the third frame and that the third frame is to obtain is greater than a remaining duration of the TXOP that the first frame is to obtain at completion of transmission of the second frame … and in combination with other limitations recited as specified in claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Lee et al (US Pub. No.: 2016/0345362) discloses in wireless communications, an access point may decrement multiple backoff counters. Each backoff counter may be associated with a respective access function. A first access function may be associated with downlink transmission of data of a first access category. A second access function may be associated with downlink transmission of a trigger frame for facilitating uplink multi-user transmission. The AP may transmit at least one of a first downlink frame or a trigger frame based at least on the decremented backoff timer associated with the first and second access functions. A station may receive the first downlink frame or the trigger frame. If the trigger frame is received, the station may transmit a second frame to the AP based on an indication of an access category contained in the trigger frame.
Merlin (US 2016/0119810) discloses a method including generating a frame, the frame including a plurality of contiguous schedule blocks, each of the schedule blocks including a first indicator identifying a non-overlapping time interval during a transmission opportunity, and one or more second indicators of one or more devices to communicate within the identified time interval, wherein at least one of the schedule blocks is generated to identifying a plurality of devices to communicate on the medium during the corresponding identified time interval; and transmitting the frame from the device.
Seok (US Pub. No.: 2015/0181620) discloses a method for controlling channel access by a station (STA) in a wireless communication system according to one embodiment of the present invention comprises the steps of: transmitting a first frame, to an access point (AP), for starting a transmission opportunity (TXOP); and receiving a second frame if the second frame responding to the first frame is transmitted from the AP, wherein the second frame can be transmitted from the AP on the basis of whether a duration of the TXOP overlaps a predetermined time set by the AP.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469